Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 10, 2017

The Court of Appeals hereby passes the following order:

A18I0033. JOHN KEITH WHITE et al. v. NICHOLLE JEANETTE GENS,
     ADMINISTRATOR.

      In this quiet title action, plaintiff Nicholle Jeanette Gens and the defendants
filed cross-motions for summary judgment on the defendants’ counterclaim for
reformation of a deed. In an order entered on July 17, 2017, the trial court granted the
plaintiff’s motion and denied the defendants’ motion. After obtaining a certificate of
immediate review, the defendants on August 4, 2017 filed identical timely
applications for interlocutory review in this Court (Case No. A18I0008) and the
Georgia Supreme Court (Case No. S17I2025). On August 24, 2017, the Georgia
Supreme Court transferred the application filed there to this Court. See Case No.
S17I2025. But before the transfer order was received by this Court, we granted the
defendants’ application for interlocutory review in Case No. A18I0008 because a
grant of summary judgment is reviewable by direct appeal. See Case No. A18I0008
(granted August 28, 2017).
      The defendants are advised that it is neither necessary nor useful under any
circumstances for an appealing party to present identical applications to this Court
and the Supreme Court. Because we have already granted the defendants’ application
in Case No. A18I0008, this identical application is hereby DISMISSED as
superfluous.
                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/10/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.